TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00432-CV


Insurance of America, Agency, Inc.; Stan Firebaugh; National Business Association;
Pat Archibald; American National Life Insurance Company of Texas, Inc.;
and American National Insurance Company, Inc., Appellants

v.


Betty J. Wendland; Patricia Wilson; William Wilson; Judy Kirtley;
Bruce Kirtley; and Oscar Wood, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. GN003014, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	All of the above named appellants and appellees have filed their "Joint Motion to
Abate Appeal Pending Settlement and for an Order Authorizing Trial Court Action."  This appeal
is an interlocutory appeal of a trial court order certifying a class.  See Tex. Civ. Prac. & Rem. Code
Ann. § 51.014(a)(3) (West Supp. 2003).  The parties inform us that they have achieved a settlement
to which the trial court has given preliminary approval; a final hearing on the fairness and adequacy
of the settlement is set for December 15, 2003.  The parties request that we abate the appeal until
January 20, 2004, at which time the parties anticipate that an agreed motion to dismiss will be filed. 
The parties also request that the trial court be authorized to take all necessary action concerning the
settlement.  See generally Tex. R. App. P. 29 (orders in pending interlocutory appeals).  We grant
the motion.
	Accordingly, the appeal is abated until January 20, 2004, at which time the parties
should file either a motion to dismiss the appeal or a status report concerning the case.


  
					David Puryear, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Appeal Abated
Filed:   September 30, 2003